Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy G. Asemani appeals the district courts denial of his motion for reconsideration of the dismissal of his 42 U.S.C. § 1983 (2006) action alleging denial of access to courts. We review the denial of a motion for reconsideration for abuse of discretion. See Pacific Ins. Co. v. American Nat’l Fire Ins. Co., 148 F.3d 396, 402 (4th Cir.1998). After reviewing the record, we conclude that the district court did not abuse its discretion in denying Asema-ni’s motion for reconsideration. Accordingly, we affirm the order of the district court. We dispense with oral argument as the facts and legal contentions are adequately expressed in the materials before the court and further argument would not aid the decisional process.

AFFIRMED.